Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a satellite dispenser, classified in B64G1/22.
II. Claims 13-20, drawn to a method of loading a satellite dispenser, classified in B60P7/135.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, at least the product as claimed can be used in a materially different process of using that product that does not require each of the manual interfaces is adjusted to corresponding a prescribed torque .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the examination of the application would require searches in different CPC classes and require searches of different concepts and divergent subject matters. Using complex search terms, syntaxes are required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Daniel Schneider (Reg. No. 68276) on 12/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claim1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, and 12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Furger (doc. “ANALYSIS AND MITIGATION OF THE CUBESAT DYNAMIC ENVIRONMENT”)
Regarding Claim 1, Furger disclosed a satellite dispenser (page 19, Fig. 12), comprising: a dispenser body defining an interior cavity to accommodate a payload; a plurality of externally adjustable restraints (see Fig. 12 below) positioned within the interior cavity and configured to be extended further into the interior cavity by actuation of a manual interface external to the interior cavity (see Fig. 12, page 19), wherein the plurality of adjustable restraints restrain an assembly that is biased to eject the payload from the satellite dispenser (page 19, “The canister constraint system allows for the deployment of 3 1U CubeSats, 1 3U CubeSat, or any other combination of up to 3U inside the deployer”).

    PNG
    media_image1.png
    444
    798
    media_image1.png
    Greyscale

Regarding Claim 2, Furger disclosed a satellite dispenser (page 19, Fig. 12) wherein the manual interface (spring plungers (screws) have manual interface from the rear, see Fig. 12 above) is accessible when a payload has been loaded into the interior cavity through a dispenser door opening of the dispenser and a dispenser door of the dispenser has been closed (see Fig. 12, page 19).
Regarding Claim 6,  Furger disclosed a satellite dispenser (page 19, Fig. 12) comprising: an end plate (see Fig. 12 above) at a first end of the interior cavity, wherein at least a subset of the restraints (spring plungers (screws), Fig. 12 above) are positioned on or in the end plate, wherein the respective externally accessible manual interfaces of the restraints positioned on or in the end plate extend through the end plate (see Fig. 12 above).
Regarding Claim 7, Furger disclosed a satellite dispenser (page 19, Fig. 12) wherein the respective externally accessible manual interfaces (spring plungers (screws) have manual interface from the rear, see Fig. 12 above) of the restraints positioned on or in the end plate comprise adjustment screws (see Fig. 12 above).
Regarding Claim 12, Furger disclosed a satellite dispenser (page 19, Fig. 12) wherein the plurality of restraints (spring plungers (screws), Fig. 12 above) have a low profile to avoid interfering with ejection of a payload from the dispenser (i.e. since its designed to work and are in the back it would not interfere with ejection, Fig. 12 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furger (doc. “ANALYSIS AND MITIGATION OF THE CUBESAT DYNAMIC ENVIRONMENT”) .
Regarding Claim 8, Furger disclosed a satellite dispenser (page 19, Fig. 12) wherein at least a subset of the restraints are positioned on or in a dispenser load plate of the dispenser (see Fig. 12 above). Furger also disclosed a satellite dispenser (page 19, Fig. 12)  with polymer restraining materials positioned on or in a dispenser door of the dispenser(page 119, “Isolator material, such as a silicon rubber or foam can be sandwich in the deployer rails, pusher plate and door.”). Furger discloses the claimed invention except for the restrains are positioned on or in a dispenser door of the dispenser. It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the restraints on or in a dispenser door of the dispenser, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 9, the modified Furger disclosed a satellite dispenser (page 19, Fig. 12) wherein the respective externally accessible manual interfaces of the restraints positioned on or in the dispenser door extend through the dispenser door (claim 9 depends from claim 8, the externally accessible manual interfaces (spring plungers (screws dialed in, see Fig. 12 above) )taught in Fig. 12 of Furger is put on the dispenser door it would extend through the dispenser door as it did extend through the back surface of Fig. 12 above).

    PNG
    media_image2.png
    405
    782
    media_image2.png
    Greyscale

Regarding Claim 10, the modified Furger disclosed a satellite dispenser (page 19, Fig. 12) wherein the respective externally accessible manual interfaces of the restraints positioned on or in the dispenser door comprise adjustment screws (spring plungers (screws) dialed into the cubsat (payload), see Fig. 12 above).
Regarding Claim 11, Furger disclosed a satellite dispenser (page 19, Fig. 12)  with polymer materials (page 119, “Isolator material, such as a silicon rubber or foam can be sandwich in the deployer rails, pusher plate and door.”).  the examiner took an official notice that the use of the use of nylon or other polymer for plurality of payload restraints is well known in the pertaining art. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of payload restraints of Furger with the well-known nylon and polymer payload restraints in order to add flexibility and durability as well as minimize cost of the restraints.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642